Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 1-21-22 have been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0105177) in view of Montag (US 2011/0109792).
Regarding claim 1, Choi (Fig. 1, 3, 5, and 6) discloses an electronic device coupled to a display (230), comprising:
a graphics card (100), reading extended display identification data (called “EDID” in [0117]) of the display (305 in Fig. 3);
a processor (130), determining, according to the extended display identification data, that the display is able to display a resolution (eg. a resolution based on the Hsync and Vsync signals, as discussed in [0121]) at a first refresh rate at most (in step 506, “the refresh rate stored in the EDID area 241 of the storage 240” is “the second refresh rate” as discussed in [0135], with Choi’s “second refresh rate” reading on the claimed “first refresh rate,” see also [0119] which is similar and discusses how “when the EDID corresponding to the first mode has the first refresh rate of 144 Hz, the image signal may include a video stream of which the refresh rate varies in real time within a range of 30-144 Hz” with 144 Hz being the maximum refresh rate) and determining, according to the extended display identification data, whether the display is able to display the resolution at a second refresh rate (after step 605, “read the received EDID, and output an image signal corresponding to the first refresh rate” as discussed in [0145], with Choi’s “first refresh rate” reading on the claimed “second refresh rate”), wherein the second refresh rate exceeds the first refresh rate (“the first refresh rate higher than the second refresh rate” as discussed in [0144]), wherein when it is determined that the display is able to display the resolution at the second refresh rate (eg. when “the image is displayed at the second refresh rate for more than the second reference time” the higher refresh rate is reenabled, see [0144]), the processor adds the second refresh rate into the extended display identification data (in step 603 “the processor 250 changes information… over to the first refresh rate higher than the second refresh rate” as discussed in [0144], with Choi’s “first refresh rate” reading on the claimed “second refresh rate” as discussed above).
However, Choi fails to teach or suggest wherein the extended display identification data includes a “default” resolution.
Montag (Fig. 4) discloses an electronic device coupled to a display (426), comprising:
a graphics card (422), reading extended display identification data of the display (“an EDID message 135 or other message from the display device 104” as discussed in [0019]);
a processor (410), determining, according to the extended display identification data, that the display is able to display a default resolution (called a “native resolution,” for example “determines the display properties of the display device, such as the native resolution and the frame refresh rate” as discussed in [0011]) at a first refresh rate at most (“an EDID message 135 or other message from the display device 104 indicates that the display device has a display resolution of 1080 p (1920.times.1080 pixels) and a frame rate of 30 Hz” as discussed in [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi so the extended display identification data includes a “default” resolution as taught by Montag because this allows the device to calculate if there is the necessary bandwidth to stream the data (see [0020]).

Regarding claim 10, Choi (Fig. 1, 3, 5, and 6) discloses a display method adapted to a display (230), comprising:
using a graphics card (100) to read extended display identification data (called “EDID” in [0117]) of the display (305 in Fig. 3);
determining that the display is able to display a resolution (eg. a resolution based on the Hsync and Vsync signals, as discussed in [0121]) at a first refresh rate at most (in step 506, “the refresh rate stored in the EDID area 241 of the storage 240” is “the second refresh rate” as discussed in [0135], with Choi’s “second refresh rate” reading on the claimed “first refresh rate,” see also [0119] which is similar and discusses how “when the EDID corresponding to the first mode has the first refresh rate of 144 Hz, the image signal may include a video stream of which the refresh rate varies in real time within a range of 30-144 Hz” with 144 Hz being the maximum refresh rate);
 determining, according to the extended display identification data, whether the display is able to display the resolution at a second refresh rate (after step 605, “read the received EDID, and output an image signal corresponding to the first refresh rate” as discussed in [0145], with Choi’s “first refresh rate” reading on the claimed “second refresh rate”), wherein the second refresh rate exceeds the first refresh rate (“the first refresh rate higher than the second refresh rate” as discussed in [0144]); and
when it is determined that the display is able to display the resolution at the second refresh rate (eg. when “the image is displayed at the second refresh rate for more than the second reference time” the higher refresh rate is reenabled, see [0144]), adding the second refresh rate into the extended display identification data (in step 603 “the processor 250 changes information… over to the first refresh rate higher than the second refresh rate” as discussed in [0144], with Choi’s “first refresh rate” reading on the claimed “second refresh rate” as discussed above).
However, Choi fails to teach or suggest wherein the extended display identification data includes a “default” resolution.
Montag (Fig. 4) discloses a display method adapted to a display (426), comprising:
using a graphics card (422) to read extended display identification data of the display (“an EDID message 135 or other message from the display device 104” as discussed in [0019]);
determining that the display is able to display a default resolution (called a “native resolution,” for example “determines the display properties of the display device, such as the native resolution and the frame refresh rate” as discussed in [0011]) at a first refresh rate at most (“an EDID message 135 or other message from the display device 104 indicates that the display device has a display resolution of 1080 p (1920.times.1080 pixels) and a frame rate of 30 Hz” as discussed in [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi so the extended display identification data includes a “default” resolution as taught by Montag because this allows the device to calculate if there is the necessary bandwidth to stream the data (see [0020]).

Regarding claim 16, Choi (Fig. 1, 3, 5, and 6) machine-readable storage medium (eg. such as a ROM discussed in [0075] or a RAM discussed in [0076]) storing a program code operable to perform a display method (“storage 240 may be configured to store a program for controlling the display apparatus 200” as discussed in [0079]), wherein the display method comprises:
using a graphics card (100) to read the extended display identification data (called “EDID” in [0117]) of the display (305 in Fig. 3);
determining that the display is able to display a resolution (eg. a resolution based on the Hsync and Vsync signals, as discussed in [0121]) at a first refresh rate at most (in step 506, “the refresh rate stored in the EDID area 241 of the storage 240” is “the second refresh rate” as discussed in [0135], with Choi’s “second refresh rate” reading on the claimed “first refresh rate,” see also [0119] which is similar and discusses how “when the EDID corresponding to the first mode has the first refresh rate of 144 Hz, the image signal may include a video stream of which the refresh rate varies in real time within a range of 30-144 Hz” with 144 Hz being the maximum refresh rate);
 determining, according to the extended display identification data, whether the display is able to display the resolution at a second refresh rate (after step 605, “read the received EDID, and output an image signal corresponding to the first refresh rate” as discussed in [0145], with Choi’s “first refresh rate” reading on the claimed “second refresh rate”), wherein the second refresh rate exceeds the first refresh rate (“the first refresh rate higher than the second refresh rate” as discussed in [0144]); and
when it is determined that the display is able to display the resolution at the second refresh rate (eg. when “the image is displayed at the second refresh rate for more than the second reference time” the higher refresh rate is reenabled, see [0144]), adding the second refresh rate into the extended display identification data (in step 603 “the processor 250 changes information… over to the first refresh rate higher than the second refresh rate” as discussed in [0144], with Choi’s “first refresh rate” reading on the claimed “second refresh rate” as discussed above).
However, Choi fails to teach or suggest wherein the extended display identification data includes a “default” resolution.
Montag (Fig. 4) discloses a machine-readable storage medium (“memory” discussed in [0010]) storing a program code operable to perform a display method (“include memory, one or more processing resources such as a central processing unit (CPU) or hardware or software control logic” as discussed in [0010]), wherein the display method comprises:
using a graphics card (422) to read extended display identification data of the display (“an EDID message 135 or other message from the display device 104” as discussed in [0019]);
determining that the display is able to display a default resolution (called a “native resolution,” for example “determines the display properties of the display device, such as the native resolution and the frame refresh rate” as discussed in [0011]) at a first refresh rate at most (“an EDID message 135 or other message from the display device 104 indicates that the display device has a display resolution of 1080 p (1920.times.1080 pixels) and a frame rate of 30 Hz” as discussed in [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi so the extended display identification data includes a “default” resolution as taught by Montag because this allows the device to calculate if there is the necessary bandwidth to stream the data (see [0020]).

Regarding claim 2, Choi and Montag disclose an electronic device as discussed above, and Choi further discloses wherein the extended display identification data is stored in a register of the display (“storage 240 of the display apparatus 200 may be configured to store extended display identification data (EDID)” as discussed in [0046]), wherein after the processor adds the second refresh rate into the extended display identification data (eg. after step 603, discussed above), the processor further writes the updated extended display identification data into the register (“switches the refresh rate stored in the EDID area 241 of the storage 240 over to the first refresh rate higher than the second refresh rate” as discussed in [0144]).

Regarding claim 3, Choi and Montag disclose an electronic device as discussed above, and Choi further discloses wherein the processor determines whether the second refresh rate exceeds the first refresh rate (eg. “processor 130 may read the received information about the refresh rate” as discussed in [0063]) and wherein when the second refresh rate exceeds the first refresh rate (“the first refresh rate higher than the second refresh rate” as discussed in [0144], and as discussed above, the “first refresh rate” of Choi corresponds to the claimed “second refresh rate” and the “second refresh rate” of Choi corresponds to the claimed “first refresh rate”), the processor determines that the display is able to display the default resolution at the second refresh rate (for example, when the threshold time has passed to prevent overload, as discussed above, and in [0133], the higher refresh rate is able to be displayed).
Additionally, Montag further discloses wherein the extended display identification data comprises the default resolution (called a “native resolution” as discussed above) and a transmission bandwidth (“current available bandwidth of the wireless channel connecting the source device to the display device” discussed in [0011]), and wherein the processor calculates the second refresh rate using the transmission bandwidth and the default resolution (calculating based on the current resolution and bandwidth discussed in [0020], while if the bandwidth is insufficient, applying a “data rate reduction process” including “frame rate reduction” to provide a second, reduced refresh rate, discussed in [0015]).
It would have been obvious to one of ordinary skill in the art to combine Choi and Montag for the same reasons as discussed above.

Regarding claim 8, Choi and Montag disclose an electronic device as discussed above, and Choi further discloses wherein the electronic device is a computer (eg. a “desktop computer” or “personal computer” as discussed in [0042]).

Regarding claim 11, Choi and Montag disclose a display method as discussed above, and Choi further discloses wherein the extended display identification data is stored in a register of the display (“storage 240 of the display apparatus 200 may be configured to store extended display identification data (EDID)” as discussed in [0046]), wherein after the step of adding the second refresh rate into the extended display identification data (eg. after step 603, discussed above), the display method further comprises:
writing the updated extended display identification data into the register (“switches the refresh rate stored in the EDID area 241 of the storage 240 over to the first refresh rate higher than the second refresh rate” as discussed in [0144]).

Regarding claim 12, Choi and Montag disclose a display method as discussed above, and Choi further discloses wherein the step of determining, according to the extended display identification data, whether the display is able to display the default resolution at the second refresh rate further comprises: 
determining whether the second refresh rate exceeds the first refresh rate (eg. “processor 130 may read the received information about the refresh rate” as discussed in [0063]); and
when the second refresh rate exceeds the first refresh rate (“the first refresh rate higher than the second refresh rate” as discussed in [0144], and as discussed above, the “first refresh rate” of Choi corresponds to the claimed “second refresh rate” and the “second refresh rate” of Choi corresponds to the claimed “first refresh rate”), determining that the display is able to display the default resolution at the second refresh rate (for example, when the threshold time has passed to prevent overload, as discussed above, and in [0133], the higher refresh rate is able to be displayed).
Additionally, Montag further discloses wherein the extended display identification data comprises the default resolution (called a “native resolution” as discussed above), the first refresh rate (as discussed above, see also [0019]), and a transmission bandwidth (“current available bandwidth of the wireless channel connecting the source device to the display device” discussed in [0011]), and the method comprises:
calculating the second refresh rate using the transmission bandwidth and the default (calculating based on the current resolution and bandwidth discussed in [0020], while if the bandwidth is insufficient, applying a “data rate reduction process” including “frame rate reduction” to provide a second, reduced refresh rate, discussed in [0015]).
It would have been obvious to one of ordinary skill in the art to combine Choi and Montag for the same reasons as discussed above.

Regarding claim 17, Choi and Montag disclose a machine-readable storage medium as discussed above, and Choi further discloses wherein the step of determining, according to the extended display identification data, whether the display is able to display the default resolution at the second refresh rate further comprises: 
determining whether the second refresh rate exceeds the first refresh rate (eg. “processor 130 may read the received information about the refresh rate” as discussed in [0063]); and
when the second refresh rate exceeds the first refresh rate (“the first refresh rate higher than the second refresh rate” as discussed in [0144], and as discussed above, the “first refresh rate” of Choi corresponds to the claimed “second refresh rate” and the “second refresh rate” of Choi corresponds to the claimed “first refresh rate”), determining that the display is able to display the default resolution at the second refresh rate (for example, when the threshold time has passed to prevent overload, as discussed above, and in [0133], the higher refresh rate is able to be displayed).
Additionally, Montag further discloses wherein the extended display identification data comprises the default resolution (called a “native resolution” as discussed above), the first refresh rate (as discussed above, see also [0019]), and a transmission bandwidth (“current available bandwidth of the wireless channel connecting the source device to the display device” discussed in [0011]), and the method comprises:
calculating the second refresh rate using the transmission bandwidth and the default (calculating based on the current resolution and bandwidth discussed in [0020], while if the bandwidth is insufficient, applying a “data rate reduction process” including “frame rate reduction” to provide a second, reduced refresh rate, discussed in [0015]).
It would have been obvious to one of ordinary skill in the art to combine Choi and Montag for the same reasons as discussed above.

Regarding claim 18, Choi and Montag disclose a machine-readable storage medium as discussed above, and Choi further discloses wherein the extended display identification data is stored in a register of the display (“storage 240 of the display apparatus 200 may be configured to store extended display identification data (EDID)” as discussed in [0046]), wherein after the step of adding the second refresh rate into the extended display identification data (eg. after step 603, discussed above), the display method further comprises:
writing the updated extended display identification data into the register (“switches the refresh rate stored in the EDID area 241 of the storage 240 over to the first refresh rate higher than the second refresh rate” as discussed in [0144]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Montag as applied to claim 1 above, and further in view of Milirud et al. (US 2005/0246329).
Regarding claim 4, Choi and Montag disclose an electronic device as discussed above, however fail to each or suggest wherein after the processor adds the second refresh rate into the extended display identification data, the processor further determines a level of the graphics card.
Milirud (Fig. 26) discloses an electronic device coupled to a display (2646) wherein a processor (“microprocessor” discussed in [0369]) determines a level of the graphics card (“reporting a video card's capabilities” discussed in [0368]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Montag so that after the processor adds the second refresh rate into the extended display identification data, the processor further determines a level of the graphics card as taught by Milirud because this allows criteria such as “hardware limitations” or “performance considerations” to provide a user with their desired display mode (eg. to “support the highest refresh rates and best gaming experience” as discussed in [0350]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Montag as applied to claim 1 above, and further in view of Koo et al. (US 2019/0371262).
Regarding claim 9, Choi and Montag disclose an electronic device as discussed above, and Choi further discloses wherein the electronic device is able to play games (“game image” discussed in [0063], with game types discussed further in [0064]).
However, Choi and Montag fail to specifically teach or suggest a game “console.”
Koo discloses wherein an electronic device (200) coupled to a display (204) that utilizes extended display identification data (“EDID” discussed in [0013]) and is a game console (“includes any of a variety of devices used to generate video content, including a notebook computer, a desktop computer, a server, a game console” as discussed in [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Montag so the electronic device is a game console as taught by Koo because Koo teaches that game consoles can also utilize extended display identification data to receive information about a connected display to provide properly supported images (see [0013]).

Allowable Subject Matter
Claims 5-7, 13-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Choi, Montag, and Milirud disclose an electronic device as discussed above, and Choi further discloses wherein the user is able to select the refresh rate (“a user may input a command, which may select one of the plurality of modes different in the refresh rate from the others” as discussed in [0104]).
Milirud discloses an electronic device which determines a level of a graphics card (as discussed above, regarding claim 4).
However, Choi, Montag, and Milirud fail to teach or suggest “wherein when it is determined that the graphics card is at an entry level, the processor hides the second refresh rate so that a user is not able to select the second refresh rate.”
	
Alcorn et al. (US 2006/0022973) discloses an electronic device which determines a level of a graphics card (“ascertain the abilities of the display and graphics card” as discussed in [0048]).

Cook (US 2008/0316200) discloses an electronic device wherein certain settings are enabled or disabled based on the level of a graphics card (for example, “video card preferences of a computer program can relate to both the intrinsic capabilities of a video card, as well as to the capabilities of a video card based on the display device connected to the video card and/or the current settings of the video card” as discussed in [0021]).

However, none of the currently cited references of record teaches or suggests “when it is determined that the graphics card is at an entry level, the processor hides the second refresh rate so that a user is not able to select the second refresh rate” when combined with each of the other currently cited claim limitations.

Regarding claim 6, Choi, Montag, and Milirud disclose an electronic device as discussed above, and Choi further discloses wherein the user is able to select the refresh rate (“a user may input a command, which may select one of the plurality of modes different in the refresh rate from the others” as discussed in [0104]). 
Milirud discloses an electronic device which determines a level of a graphics card (as discussed above, regarding claim 4).
However, Choi, Montag, and Milirud fail to teach or suggest “when it is determined that the graphics card is at an intermediate level, the processor displays the second refresh rate on the display for a user to select and activates an adaptive synchronization function.”

Lee et al. (US 2020/0135146) discloses an electronic device with an adaptive synchronization function (“adaptive synchronization” discussed in [0052]).

Alcorn and Cook each disclose an electronic device that determines a level of a graphics card (as discussed above).

However, none of the currently cited references of record teaches or suggests “when it is determined that the graphics card is at an intermediate level, the processor displays the second refresh rate on the display for a user to select and activates an adaptive synchronization function” when combined with each of the other currently cited claim limitations.

Regarding claim 7, Choi, Montag, and Milirud disclose an electronic device as discussed above, and Choi further discloses wherein the user is able to select the refresh rate (“a user may input a command, which may select one of the plurality of modes different in the refresh rate from the others” as discussed in [0104]).
Milirud discloses an electronic device which determines a level of a graphics card (as discussed above, regarding claim 4).
However, Choi, Montag, and Milirud fail to teach or suggest “when it is determined that the graphics card is at a high-end level, the processor displays the second refresh rate on the display for a user to select and deactivates an adaptive synchronization function.”

Lee et al. (US 2020/0135146) discloses an electronic device with an adaptive synchronization function (“adaptive synchronization” discussed in [0052]).

Alcorn and Cook each disclose an electronic device that determines a level of a graphics card (as discussed above).

However, none of the currently cited references of record teaches or suggests “when it is determined that the graphics card is at a high-end level, the processor displays the second refresh rate on the display for a user to select and deactivates an adaptive synchronization function” when combined with each of the other currently cited claim limitations.

Regarding claim 13, Choi and Montag disclose a display method as discussed above, however fail to teach or suggest wherein after the step of adding the second refresh rate into the extended display identification data, the display method further comprises:
determining a level of the graphics card; and
when it is determined that the graphics card is at an entry level, hiding the second refresh rate so that a user is not able to select the second refresh rate.

Milirud discloses an electronic device which determines a level of a graphics card (as discussed above, regarding claim 4).

However, similarly to claim 5 above, none of the currently cited references of record teaches or suggests “when it is determined that the graphics card is at an entry level, the processor hides the second refresh rate so that a user is not able to select the second refresh rate” when combined with each of the other currently cited claim limitations.

Claims 14 and 15 are dependent upon claim 13 and so would be allowable for the same reasons.

Regarding claim 19, Choi and Montag disclose a machine-readable storage medium as discussed above, however fail to teach or suggest wherein after the step of adding the second refresh rate into the extended display identification data, the display method further comprises:
determining a level of the graphics card;
when it is determined that the graphics card is at an entry level, hiding the second refresh rate so that a user is not able to select the second refresh rate; and
when it is determined that the graphics card is at an intermediate level, displaying the second refresh rate on the display for the user to select and activating an adaptive synchronization function.

Milirud discloses an electronic device which determines a level of a graphics card (as discussed above, regarding claim 4).

However, similarly to claims 5 and 6 above, none of the currently cited references of record teaches or suggests “when it is determined that the graphics card is at an entry level, the processor hides the second refresh rate so that a user is not able to select the second refresh rate” or “when it is determined that the graphics card is at an intermediate level, displaying the second refresh rate on the display for the user to select and activating an adaptive synchronization function” when combined with each of the other currently cited claim limitations.

Claim 20 is dependent upon claim 19 and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691